                 Case 19-12821-AJC        Doc 589     Filed 10/30/19     Page 1 of 15



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

IN RE:                                                         Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                                Case No.: 19-12821-AJC
LLC f/k/a Munilla Construction Management, LLC,1

      Debtor.
______________________________________________/

                      DEBTOR’S MOTION TO APPROVE COMPROMISE
                       OF CONTROVERSY WITH ARMANDO CAMPO

            Any interested party who fails to file and serve a written response to this
            motion within 21 days after the date of service stated in this motion shall,
            pursuant to Local Rule 9013-1(D), be deemed to have consented to the entry
            of an order in the form attached to this motion. Any scheduled hearing may
            then be canceled.

            Magnum Construction Management, LLC, f/k/a Munilla Construction Management, LLC

(the “Debtor”), pursuant to 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 9019, Local Rules 9019-1

and 9013-1(D)(3)(b), respectfully moves (the “Motion”) for entry of an order approving the

settlement agreement (the “Agreement”) with Armando Campo (“Campo,” with the Debtor, the

“Parties”). In support, the Debtor relies upon the following facts and matters of law.

                                   A.      Jurisdiction and Venue

            1.    The Court has jurisdiction to consider this motion pursuant to 28 U.S.C. §§ 157 and

1334.

            2.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

            3.    This motion is a core proceeding pursuant to 28 U.S.C. § 157(b).




9372597-1
                  Case 19-12821-AJC        Doc 589      Filed 10/30/19    Page 2 of 15



                                          B.      Background

            4.     On March 1, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of title 11 of the Bankruptcy Code.

            5.     The Debtor is operating its business and managing its affairs as a debtor-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code

            6.     For a detailed description of the Debtor, the Debtor respectfully refers the Court

and parties in interest to the Declaration of Debtor’s Chief Financial Officer in Support of First

Day Pleadings [ECF No. 8], filed on the Petition Date.

            7.     On March 14, 2019, the United States Trustee appointed an Official Committee of

Unsecured Creditors. [ECF No. 109]

            8.     Prior to the Petition Date, on February 20, 2019, Campo filed a Complaint against

the Debtor in the Circuit Court in and for Miami-Dade County, Case No.: 2019-003947-CA-09

(the “State Action”). In the State Action, Campo alleges that the Debtor’s negligence resulted in

Campo sustaining certain personal injuries on October 21, 2016, while he was driving on the

roadway near the Debtor’s construction project on the premises of the Port Everglades in Broward

County, Florida.

            9.     On May 24, 2019, the Court entered an Agreed Order Granting Granting Creditor

Armando Campo’s Motion for Relief From the Automatic Stay Solely to Liquidate Its Claim and

Pursue Recovery From Insurance Policies and Proceeds (CP #230) [ECF No. 230].

            10.    Following good faith, arms’ length negotiations, and after evaluating their

respective positions, the Debtor and Campo desire to settle and compromise the State Action on

the terms set forth herein. The parties acknowledge that the time, effort, and expense of litigating

the State Action would likely be substantial. Given the cost of discovery, bringing these matters



                                                    2
9372597-1
                      Case 19-12821-AJC          Doc 589    Filed 10/30/19    Page 3 of 15



to and through trial, and the expenditure of additional time and resources, as well as the risks

associated with trial, the Debtor believes that the following settlement of the State Action is in the

best interests of the Debtor’s creditors and the Estate.

                                       C.     The Settlement Agreement

            11.        A copy of the redacted Agreement1 (titled “General Release”) between the

bankruptcy estate and Campo is attached to this Motion as Exhibit A. A summary of the principal

terms are as follows:2

                  •    Campo will receive a sum certain from of the Debtor’s insurance carrier.

                  • Campo will receive no distribution from the Debtor’s bankruptcy estate on account
                       of his claim.

                  •    Campo will release the Debtor and a number of related or affiliated persons and
                       entities from any further liability in connection with the accident that occurred on
                       or about October 21, 2016 (the “Release”).

                                            D.      Relief Requested

            12.        The proposed Agreement is the product of meaningful arms-length negotiations and

review of pertinent information. The Debtor believes that the settlement is fair and reasonable, is

in the best interests of the estate and its creditors, and should be approved. The Debtor, therefore,




1
  The amount to be paid to Campo is to remain confidential. The Debtor submits that it is
appropriate to keep confidential this information because 100% of the settlement is being funded
by the Debtor’s insurer from proceeds of a policy from over a year and a half prior to the collapse
of the Pedestrian Bridge at Florida International University. Stated another way, because no cash
from the Debtor’s estate is being used to fund the settlement with Campo, there is a good faith
basis for not disclosing the amount of the settlement, and none of the Debtor’s creditors will suffer
any prejudice as a result of non-disclosure of the amount of monies being paid to compromise
Campo’s claim.
2
  The Debtor refers the Court and parties-in-interest to the Agreement for the full terms of the
Agreement. Any capitalized terms not defined herein shall have the meaning ascribed to them in
the Agreement.


                                                        3
9372597-1
                  Case 19-12821-AJC       Doc 589      Filed 10/30/19    Page 4 of 15



respectfully requests that the Court enter an order granting this Motion and approving the

Agreement.

            13.    “Settlements are generally favored in bankruptcy proceedings, in that they provide

for an often needed and efficient resolution in a bankruptcy case.” Tindall v. Mavrode (In re

Mavrode), 205 B.R. 716, 719 (Bankr. D. N.J. 1997); see also In re Stein, 236 B.R. 34, 37 (D. Or.

1999) (“Pursuant to Bankruptcy Rule 9019(a), compromises are favored in bankruptcy”). The

Supreme Court has held that compromises and settlements in bankruptcy should be approved if

they are “fair and equitable.” Protective Comm. for Indep. Stockholders of T.M.T. Trailer Ferry,

Inc. v. Anderson, 390 U.S. 414, 424 (1960).

            14.    Bankruptcy Rule 9019(a) provides: “On motion ... and after a hearing on notice to

creditors, the debtor ... and to such other entities as the court may designate, the court may approve

a compromise or settlement.” As this Court has previously found, “approval of a settlement in a

bankruptcy proceeding is within the sound discretion of the Court, and will not be disturbed or

modified on appeal unless approval or disapproval is an abuse of discretion.” In re Arrow Air,

Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988) (internal citations omitted).

            15.    The standard for approving a settlement or compromise is well established. The

Court must consider all of the relevant facts and evaluate whether the proposed compromise falls

below the “lowest point in the range of reasonableness.” In re Martin, 490 F.3d 1272, 1276 (11th

Cir. 2007) (citing Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir. 1983));

GMGRSST, Ltd. v. Menotte (In re Air Safety Intl., L.C.), 336 B.R. 843 (S.D. Fla. 2005); In re

Southeast Banking Corp., 314 B.R. 250, 272 (Bankr. S.D. Fla. 2004) (citations omitted). If the

settlement does not fall below the lowest point in the range of reasonableness, the Court should

approve the settlement. See id.



                                                   4
9372597-1
                  Case 19-12821-AJC          Doc 589      Filed 10/30/19     Page 5 of 15



            16.    In order to evaluate whether to approve a settlement, the Court must consider the

four factors set forth by the Eleventh Circuit in Wallis v. Justice Oaks, II, Ltd., (In re Justice Oaks

II, Ltd.), 898 F.2d 1544, 1549 (11th Cir. 1990) (the “Justice Oaks II Factors”):


            (a) The probability of success in the litigation; (b) the difficulties, if any, to be
            encountered in the matter of collection; (c) the complexity of the litigation involved,
            and the expense, inconvenience and delay necessarily attending it; (d) the
            paramount interest of the creditors and a proper deference to their reasonable views
            in the premises.

Id. Applying each of these factors to the circumstances of this case, the proposed settlement falls

well above the lowest point in the range of reasonableness, and accordingly should be approved.

The settlement is the product of arms’ length, good faith negotiations between the Parties,

including exchange of discovery and correspondence, legal theories, and other matters advanced

by each Party in support of its position. The probability of the Debtor’s success in defeating

Campo’s negligence claim is uncertain, and the Debtor bears the risk that Campo could obtain an

even higher recovery at trial, potentially above the Debtor’s insurance coverage limits.

            17.    Collection concerns do not exist in this case. The purpose of the Agreement is to

protect the Estate from the cost of the litigation, and limit Campo’s recovery to available insurance

coverage. The cost savings achieved by the Parties’ resolution weighs heavily in favor of

settlement.       Finally, the Agreement is in the best interest of creditors because it reduces

administrative costs and eliminates a significant claim without depleting estate assets.

                                             E.      Conclusion

            18.    In an exercise of the Debtor’s sound and prudent business judgment after

consultation with counsel, the Debtor believes this settlement is a reasonable compromise of the

State Action. The Debtor asserts that the proposed settlement satisfies all four of the Justice Oaks




                                                      5
9372597-1
                 Case 19-12821-AJC     Doc 589      Filed 10/30/19     Page 6 of 15



II factors, and falls well above the lowest point in the range of reasonableness. Accordingly, the

Debtor respectfully requests that Court enter an order approving the Agreement.

            WHEREFORE, the Debtor respectfully requests that the Court enter an order,

substantially in the form attached as Exhibit B: (a) granting this Motion; (b) approving the

Agreement; and (c) granting such other relief as the Court deems just and proper.

Dated: October 30, 2019                      Respectfully submitted,

                                             BERGER SINGERMAN LLP
                                             Counsel for Debtor and Debtor-in-Possession
                                             1450 Brickell Avenue, Ste. 1900
                                             Miami, FL 33131
                                             Telephone: (305) 755-9500
                                             Facsimile: (305) 714-4340

                                             By:    /s/ Paul A. Avron
                                                     Jordi Guso
                                                     Florida Bar No. 863580
                                                     jguso@bergersingerman.com
                                                     Paul A. Avron
                                                     Florida Bar No. 50814
                                                     pavron@bergersingerman.com




                                                6
9372597-1
            Case 19-12821-AJC   Doc 589   Filed 10/30/19   Page 7 of 15




                                EXHIBIT A

                                (Agreement)




                                      7
9372597-1
Case 19-12821-AJC   Doc 589   Filed 10/30/19   Page 8 of 15
Case 19-12821-AJC   Doc 589   Filed 10/30/19   Page 9 of 15
Case 19-12821-AJC   Doc 589   Filed 10/30/19   Page 10 of 15
Case 19-12821-AJC   Doc 589   Filed 10/30/19   Page 11 of 15
Case 19-12821-AJC   Doc 589   Filed 10/30/19   Page 12 of 15
Case 19-12821-AJC   Doc 589   Filed 10/30/19   Page 13 of 15
                Case 19-12821-AJC      Doc 589     Filed 10/30/19     Page 14 of 15




                                       EXHIBIT B

                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

IN RE:                                                        Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                               Case No.: 19-12821-AJC
LLC f/k/a Munilla Construction Management, LLC,1

      Debtor.
______________________________________________/

        ORDER GRANTING DEBTOR’S MOTION TO APPROVE COMPROMISE
                OF CONTROVERSY WITH ARMANDO CAMPO

            THIS MATTER came before the Court, without a hearing, upon the Debtor’s Motion to

Approve Compromise of Controversy With Armando Campo [ECF No. ____], filed by the Debtor,

Magnum Construction Management, LLC, f/k/a Munilla Construction Management, LLC (the

“Debtor”), filed pursuant to 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 9019, and Local Rules 9019-

1 and 9013-1(D)(3)(b), for entry of an order approving the Debtor’s settlement agreement (the

“Agreement”) with Armando Campo.           The Court, having considered the Motion and the

Agreement attached thereto as Exhibit “A”, and, having noted that the Debtor, by submitting this

form of Order, has represented that the Motion was served on all parties required by Local Rule

9013-1(D), that the 21-day response time provided by that rule has expired, that no one has filed,

or served on the Debtor, a response to the Motion, and that the form of Order was attached as an

exhibit to the Motion. The Court finding that the settlement is in the best interest of the Estate,

and that good cause exists for its approval, does thereupon

            ORDER as follows:


9372597-1
                 Case 19-12821-AJC       Doc 589     Filed 10/30/19     Page 15 of 15



            1.    The Motion is GRANTED.

            2.    The Agreement is APPROVED in all respects.

            3.    The Parties are directed to take any and all action and execute any and all

documents necessary to effectuate the terms of the settlement.

            4.    The Court reserves exclusive jurisdiction to interpret and enforce the terms of the

Agreement.

                                                 ###


Submitted by:
Jordi Guso, Esq.
Paul A. Avron, Esq.
BERGER SINGERMAN LLP
1450 Brickell Avenue, Suite 1900
Miami, FL 33131
Tel. (305) 755-9500
Fax (305) 714-4340
Email: jguso@bergersingerman.com
Email: pavron@bergersingerman.com

Copies furnished to:
Jordi Guso, Esq.
(Attorney Guso is directed to serve a signed copy of this Order upon all interested parties and to
file a Certificate of Service with the Court.)




9372597-1
